Title: To Thomas Jefferson from Isaac Wilbour, 26 February 1808
From: Wilbour, Isaac
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Washington City Feby. 26th. 08—
                        

                        The Enclosed is transmitted to the President of the United States in behalfe of Mr. Topham—
                  By His Excellency’s Obt. Servt.
                        
                            I: Wilbour.
                        
                    
                     N.B. The names to the documents are those of the Reputable—
                  
               